Matter of Amaya A. (Brenda P.-H.--Elizabeth R.) (2017 NY Slip Op 06597)





Matter of Amaya A. (Brenda P.-H.--Elizabeth R.)


2017 NY Slip Op 06597


Decided on September 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 26, 2017

Sweeny, J.P., Renwick, Kapnick, Kern, Moulton, JJ.


4469

[*1]In re Amaya A. and Another, Dependent Children Under the Age of Eighteen Years, etc.,
andBrenda P.-H., Respondent-Appellant, Elizabeth R., Petitioner, Sheltering Arms Children and Family Services, Petitioner-Respondent.


Neal D. Futerfas, White Plains, for appellant.
Marion C. Perry, Bronx, for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the children.

Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about June 13, 2016, which, after a consolidated dispositional and custody hearing, terminated respondent mother's parental rights upon a fact-finding determination of severe abuse and transferred custody and guardianship of the subject children to petitioner agency and the Administration for Children Services for the purpose of adoption, and denied and dismissed petitioner maternal grandmother's petition for custody, unanimously affirmed, without costs.
The evidence supports the Family Court's determination that it would not have been in the children's best interests to grant the grandmother's custody petition and uproot the children from their pre-adoptive foster home, where they have spent the majority of their lives and developed a close bond with their foster mother, whom they call "mommy" (see Matter of Karin R. [Delinda R.], 146 AD3d 526, 527-528 [1st Dept 2017], lv denied 29 NY3d 903 [2017]). The mother's contention that, rather than terminating her rights, the court should have issued a suspended judgment is unpreserved, and, in any event, without merit under these circumstances, where the children lived in a stable pre-adoptive foster home and had not seen the mother in years (see Matter of Darryl Clayton T. [Adele L.], 95 AD3d 562, 563 [1st Dept 2012]).
The mother's argument that the lengthy proceedings violated her due process rights is unpreserved, and, in any event, without merit, as the hearing commenced in April 2016, approximately one month after the petitions to terminate the mother's parental rights were amended, and a decision was issued in June 2016. The mother's further contention that the court [*2]heard inadmissible hearsay evidence is also unpreserved, and likewise, without merit. The court, sua sponte, corrected an evidentiary ruling regarding hearsay, and the mother fails to specify what evidence relied upon by the court in its decision was inadmissible.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 26, 2017
CLERK